Citation Nr: 1116936	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-34 068	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for healed fracture, simple, rami, left pubic bone, currently rated as 10 percent disabling.

2.  Entitlement to service connection for anxiety/depressive syndrome in a passive/aggressive constitutional psychopathic personality disorder as related to a left eye enucleation and secondary to the Veteran's service connected  healed fracture, simple, rami, left pubic bone.

3.  Entitlement to service connection for arthritis, lumbar spine with chronic low back pain as secondary to the Veteran's service connected healed fracture, simple, rami, left pubic bone.

REPRESENTATION

Appellant represented by:	Joel Ban, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010; statements of the case were issued in August 2010; and a substantive appeal was received in August 2010.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1953 to July 1955. 

2.  On April 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


